United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Towson, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0682
Issued: July 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 6, 2017 appellant, through counsel, filed a timely appeal from a
November 10, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective March 15, 2016 as she had no further disability or
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

residuals causally related to her December 14, 2014 employment injury; and (2) whether
appellant has established continuing employment-related disability after March 15, 2016.
FACTUAL HISTORY
On December 18, 2014 appellant, then a 32-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 14, 2014 she sprained her left ankle and leg in the
performance of duty. OWCP accepted the claim for a left ankle sprain. Appellant stopped work
on December 15, 2014 and returned to part-time modified employment on March 6, 2015. She
again stopped work in November 2015 and received disability compensation from OWCP.3
Appellant underwent electrodiagnostic testing on January 19, 2015 which revealed left
peroneal neuropathy at the fibular head. A March 25, 2015 magnetic resonance imaging (MRI)
scan demonstrated a grade 1 strain of the anterior talofibular and calcaneofibular ligaments, a
mild strain in the distal muscles fibers of the gastrocnemius and soleus, and minimal “soft tissue
edema in the Kager’s fat pad, retro-Achilles soft tissue, medial and lateral aspect of the ankle,
[and] sinus tarsi as well as [the] lateral aspect of the hind foot.”
In a September 4, 2015 report, Dr. Noman Siddiqui, a podiatrist, evaluated appellant for a
left ankle condition following a December 14, 2014 injury at work. He noted that she was
currently restricted to sedentary duties. Dr. Siddiqui diagnosed possible common peroneal nerve
neuropathy of the left ankle, an anterior talofibular ligament (ATFL) sprain of the left ankle,
chronic left ankle instability, and chronic left ankle pain. He advised that it was “a little
concerning that [appellant] is disabled to this degree after a, what appears to be, at least, per the
MRI [scan study] findings, a mild sprain.” Dr. Siddiqui referred appellant for physical therapy.
On October 30, 2015 Dr. Siddiqui diagnosed possible common peroneal nerve
neuropathy of the left ankle, an ATFL sprain of the left ankle, chronic left ankle instability, and
chronic left ankle pain. He recommended an MRI scan study.
In a form report dated November 5, 2015, Dr. Siddiqui provided the history of injury as
appellant experiencing a “pop” in her left ankle delivering mail on December 14, 2014. He
diagnosed an ATFL sprain of the left ankle, chronic left ankle instability and pain, and possible
common peroneal neuropathy of the left ankle. Dr. Siddiqui checked a box marked “yes” that
the condition was caused or aggravated by employment as “according to [appellant] she was
working when her injury occurred.” He advised that appellant could perform limited-duty
employment, but was unable to work with her boot. Dr. Siddiqui recommended that she not
work until after an MRI scan study. In a November 6, 2015 note, he diagnosed an ATFL and
calcaneofibular ligament (CFL) sprain and found that appellant needed to wear a walking boot
due to “her current chronic ankle instability.”
On January 4, 2016 OWCP referred appellant to Dr. Willie E. Thompson, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated January 22,
3

In a decision dated September 28, 2015, OWCP denied appellant’s claim for medical treatment from March 7
to 20, 2015 as the medical evidence was insufficient to show that the medical care was due to her accepted work
injury.

2

2016, Dr. Thompson discussed her December 14, 2014 left ankle injury and subsequent medical
treatment. On examination of the left ankle, he found no loss of motion, redness, edema, or
increased warmth. Dr. Thompson further found no loss of strength or sensation and noted that
diagnostic studies did not reveal “any specific pathology related to [appellant’s] left foot or
ankle.” He diagnosed a left ankle sprain with “no objective evidence of any ongoing pathology
that would indicate the need for any continued formal medical care or any additional diagnostic
testing.” Dr. Thompson opined that appellant had no residuals of her December 14, 2014 work
injury to the left foot or ankle and that she could return to her usual employment without
restrictions. In an accompanying work capacity evaluation (OWCP-5c), he found that she could
perform her regular employment with no limitations.
OWCP, by letter dated February 1, 2016, notified appellant of its proposed termination of
her wage-loss compensation and medical benefits. It advised her that the weight of the medical
evidence, as represented by the opinion of Dr. Thompson, established that she had no residuals
of her accepted work injury.
On March 9, 2016 appellant submitted an October 22, 2015 emergency room report
indicating that she received treatment by Dr. Dan Morhaim, a Board-certified internist, for left
ankle pain and swelling. Dr. Morhaim obtained a history of her sustaining an injury one year
ago at work with symptoms varying in degree. He found that appellant should remain off work
until October 27, 2015.
By decision dated March 15, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that date as the weight of the medical evidence
demonstrated that she had no further employment-related disability or need for medical
treatment.
Subsequent to OWCP’s March 15, 2016 termination, appellant submitted a February 11,
2016 report from Dr. Siddiqui. Dr. Siddiqui noted that she had a second opinion examination
with Dr. Thompson. He advised, “[Appellant] relates that after the evaluation that she was told
that she is able to work, however, [she] states that she is still unable to work and she still has
continued pain in her ankle.” On examination Dr. Siddiqui found no edema, erythema, or
ecchymosis, intact sensation, and pain with anterior drawer and talar tilt. He diagnosed
continued left ankle pain and ruled out a ligamentous disruption or osteochondral ankle injury.
Dr. Siddiqui related, “I do agree with Dr. Thompson that [appellant] does not have warmth,
redness, or swelling in the ankle; however, my opinion is [she] does not have free range of
motion of the ankle as it is difficult to evaluate given her guarding. She does not reveal 5/5
strength in her ankle because of the guarding noted.” He found that appellant could not perform
all the duties of her employment and might have an osteochondral injury due to her ankle sprain.
Dr. Siddiqui recommended additional diagnostic testing or an additional evaluation.
On May 19, 2016 Dr. Siddiqui reviewed the March 2015 MRI scan study. He noted that
the quality of the MRI scan was poor and he could not “fully evaluate the ATFL and CFL
ligaments” but that there was increased fluid at the ATFL ligament. Dr. Siddiqui diagnosed
continued left ankle pain, a possible disruption of the ATFL and CFL ligaments, a low-lying
peroneal muscle belly with lateral displacement of the peroneal tendons of the left ankle, and a
convex fibular groove of the left ankle. He recommended a new MRI scan and opined that

3

appellant could not perform her usual employment based on “the clinical findings and some of
the diagnostic findings….”
Appellant, through counsel, on August 12, 2016 requested reconsideration. Dr. Siddiqui,
on August 12, 2016, advised that she had not reached maximum medical improvement. He
recommended surgery to repair the ATFL, peroneal muscle, and fibular groove, and an ablation
of the peroneal tendon. Dr. Siddiqui indicated on an accompanying work restriction form that
appellant should be off work.
In a progress report dated August 23, 2016, Dr. Amanda Walsh, a podiatrist, and
Dr. Siddiqui noted that appellant had experienced left ankle pain for almost two years following
a work injury. On examination the podiatrists found minimal ATFL edema and pain on
palpation. Dr. Siddiqui diagnosed an ATFL tear, a left low-lying peroneal muscle belly with
displacement of the left peroneal tendon, and a left convex fibular groove. The podiatrists
recommended surgery to repair the ATFL tear.
Dr. Siddiqui, on September 20, 2016, advised that he had treated appellant for about two
years for an ATFL tear of the left ankle. In a work capacity evaluation dated September 20,
2016, he provided work restrictions. In a November 8, 2016 progress report, Dr. Siddiqui found
that appellant should not return to work until after surgery.
By decision dated November 10, 2016, OWCP denied modification of its March 15, 2016
decision. It found that the reports from Dr. Siddiqui were insufficient to show that appellant had
further residuals of her accepted left ankle sprain, noting that he treated her for multiple ankle
conditions that it had not accepted as employment related.
On appeal counsel contends that OWCP erred in failing to develop whether the claim
should be expanded to include additional conditions.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment,

4

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

4

OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left ankle sprain due to a December 14, 2014
employment injury. Appellant stopped work on December 15, 2014, returned to part-time
modified work on March 6, 2015 and stopped work again in November 2015. OWCP paid
disability compensation and medical benefits.
In support of her claim, appellant provided evidence from Dr. Siddiqui. In his
September 4, 2015 report, Dr. Siddiqui discussed her history of a December 14, 2014 left ankle
injury and noted that she currently worked limited duty. He diagnosed possible left ankle
peroneal nerve neuropathy, an ATFL sprain, and chronic left ankle instability and pain.
Dr. Siddiqui noted that an MRI scan indicated a mild sprain and questioned why this resulted in
the amount of disability experienced by appellant. In a November 5, 2015 form report, he
diagnosed an ATFL sprain, possible peroneal neuropathy of the left ankle, and chronic pain and
instability of the left ankle. Dr. Siddiqui checked a box marked “yes” that the condition was
caused or aggravated by employment as appellant had reported that she was at work when she
sustained the injury. He found that she should remain off work pending an MRI scan study.
Dr. Siddiqui discussed appellant’s belief that the condition was work related, but he did not
otherwise provide an independent causation finding.8 A physician’s report is of little probative
value when it is based on a claimant’s belief rather than the physician’s independent judgment.9
On January 4, 2016 OWCP referred appellant to Dr. Thompson for a second opinion
examination. In the report dated January 22, 2016, Dr. Thompson reviewed the history of injury
and medical treatment received. On examination he found no reduced motion, swelling, redness,
or loss of sensation or strength. Dr. Thompson noted that objective studies found no specific left
ankle pathology. He opined that appellant had no further objective findings of her left ankle
sprain. Dr. Thompson provided a thorough review of the factual and medical background and
accurately summarized the relevant medical evidence. Moreover, he provided detailed findings
on examination and reached conclusions regarding appellant’s condition which comported with
his findings.10 The Board thus finds that OWCP met its burden of proof to terminate her
wage-loss compensation and medical benefits based on the opinion of Dr. Thompson, who
determined that she had no further disability or residuals due to her accepted employment
injury.11

7

Id.

8

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
9

Earl David Seale, 49 ECAB 152 (1997).

10

See Pamela K. Guesford, supra note 6.

11

See A.W., Docket No. 16-0780 (issued October 11, 2016).

5

The remaining evidence of record submitted prior to OWCP’s termination of wage-loss
compensation is insufficient to show that appellant had disability due to her employment injury.
She submitted an October 22, 2015 emergency room report from Dr. Morhaim finding that she
should not work until October 27, 2015. As this evidence predated OWCP’s termination of
compensation, it is of little probative value regarding the relevant issue of disability after
March 15, 2016.12
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, the burden shifts to
him or her to establish continuing employment-related residuals after that date related to the
accepted injury.13 To establish a causal relationship between the condition as well as any
attendant disability claimed and the employment injury, he or she must submit rationalized
medical evidence based on a complete medical and factual background, supporting such a causal
relationship.14 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.15
ANALYSIS -- ISSUE 2
As OWCP properly relied upon the opinion of Dr. Thompson in terminating
compensation benefits, the burden of proof shifted to appellant to establish that she remains
entitled to compensation after that date.16
In his report dated February 11, 2016, Dr. Siddiqui discussed appellant’s belief that she
was not able to work due to ankle pain. He found no swelling, erythema, loss of sensation, or
ecchymosis on examination, but pain with an anterior drawer and talar tilt. Dr. Siddiqui advised
that he concurred with Dr. Thompson’s findings of no swelling, warmth, or redness on
examination, but found that appellant did not have full ankle motion or strength due to guarding.
He diagnosed left ankle pain and ruled out a ligamentous disruption or osteochondral injury.
Dr. Siddiqui opined that appellant could not return to regular employment. He did not, however,
provide a firm diagnosis or fully explain the mechanics of how the accepted work injury
continued to cause disability or residuals. Without a firm diagnosis supported by medical
rationale, the report is of little probative value.17
Dr. Siddiqui, on May 19, 2016, discussed the findings on MRI scan study of increased
fluid at the ATFL ligament. He diagnosed left ankle pain, a possible disruption of the ATFL and
12

See D.M., Docket No. 16-1893 (issued March 21, 2017).

13

Manual Gill, 52 ECAB 282 (2001).

14

Id.

15

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

16

See supra note 13.

17

See Samuel Senkow, 50 ECAB 370 (1999) (finding that, because a physician’s opinion of Legionnaires disease
was not definite and was unsupported by medical rationale, it was insufficient to establish causal relationship).

6

CFL, lateral displacement of the peroneal tendons of the ankle, and a convex fibular groove of
the left ankle. Dr. Siddiqui opined that appellant should not work pending further diagnostic
evaluation. On August 12, 2016 he recommended surgery to repair the ATFL, peroneal muscle,
and fibular groove and found that she could not work until after surgery. Dr. Siddiqui and
Dr. Walsh provided the same diagnosis and surgical recommendations on August 23, 2016. He
listed work restrictions on September 20, 2016 and opined on November 8, 2016 that appellant
could not work pending surgery. OWCP, however, accepted only left ankle sprain as causally
related to the December 14, 2014 work injury. Where appellant claims that a condition not
accepted or approved was due to her employment injury, she bears the burden of proof to
establish that the condition is causally related to the employment injury through the submission
of rationalized medical evidence.18 Dr. Siddiqui did not provide any rationale for his opinion
that the work injury resulted in disruption of the ATFL, peroneal muscle, and fibular groove.
Medical conclusions unsupported by rationale are of little probative value.19
On appeal counsel argues that OWCP should have developed the claim to determine
whether appellant sustained additional conditions. However, this matter is not before the Board
as OWCP has not issued a decision addressing whether the claim should be expanded.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective March 15, 2016 as she had no further disability or residuals causally
related to her December 14, 2014 employment injury. The Board further finds that she has not
established any continuing employment-related disability after March 15, 2016.

18

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

19

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

20

See 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 24, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

